Case 1:03-md-01570-GBD-SN Document 6202 Filed 05/11/2044 Sab

    
    
 

UNITED STATES DISTRICT COURT \a%
SOUTHERN DISTRICT OF NEW YORK \. *>

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD)\(SN)
ECF Case

 

 

 

 

This document relates to:

Burnett, et al. v. The Islamic Republic of Iran, et al., Case No. 15-cv-9903 (GBD)(SN)
CORRECTED PARTIAL FINAL DEFAULT JUDGMENT
ON BEHALF OF BURNETT PLAINTIFF
THE ESTATE OF ALBERT C. CUCCINELLO

Upon consideration of the evidence and arguments submitted by Plaintiff Estate of Albert
C. Cuccinello, a Plaintiff in Burnett, et al. v. The Islamic Republic of Iran, et al., 15-cv-9903
(GBD)(SN), who was the spouse of Thelma Cuccinello who was a victim killed in the terrorist
attacks on September 11, 2001, and the Judgment by Default for liability only against the Islamic
Republic of Iran, the Islamic Revolutionary Guard Corps, and the Central Bank of the Islamic
Republic of Iran (collectively the “Iran Defendants’’) entered on January 31, 2017 (Case No. 15-
cv-9903, ECF No. 85), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that the partial final judgment entered against the Iran Defendants on

September 3, 2019 on behalf of the Estate of Albert C. Cuccinello be modified and corrected in

accordance with this Order; and it is

 
Case 1:03-md-01570-GBD-SN Document 6202 Filed 05/11/20 Page 2 of 2

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Estate of Albert C. Cuccinello, who was the spouse of Thelma Cuccinello who was killed
in the terrorist attacks on September 11, 2001, and it is

ORDERED that the Estate of Albert C. Cuccinello is awarded solatium damages of

$12,500,000; and it is

ORDERED that Plaintiff Estate of Albert C. Cuccinello is awarded prejudgment interest
of 4.96 percent per annum, compounded annually, running from September 11, 2001 until the date

of judgment; and it is

ORDERED that Plaintiff Estate of Albert C. Cuccinello may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue.

Dated: New York, New Y.ork SO ORDERED:

dual 11 ee23020
Q ae B. Done
CEPR B. DANIELS
n

ited States District Judge

 
